CASE 0:18-cv-01647-PAM-DTS Document 104-6 Filed 06/21/19 Page 1 of 5




   EXHIBIT F
     CASE 0:18-cv-01647-PAM-DTS Document 104-6 Filed 06/21/19 Page 2 of 5



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
TIMOTHY C. BORUP, individually and on                 Court File No. 0:18-CV-01647-PAM-DTS
behalf of all others similarly situated,
                                        Plaintiff,         RULE 68 OFFER OF JUDGMENT
         vs.
THE CJS SOLUTIONS GROUP, LLC, d/b/a
THE HCI GROUP,
                                      Defendant.


         Defendant The CJS Solutions Group, LLC, d/b/a The HCI Group (“Defendant” or “CJS”)

 by and through their attorneys, and pursuant to Rule 68 of the Federal Rules of Civil Procedure,

 hereby offer the following to Plaintiff Timothy C. Borup (“Plaintiff”) as a compromise of the

 above-referenced case as it pertains to Plaintiff’s claims against Defendant, with no admission of

 wrongdoing by the Defendant.

         The terms and conditions of this Offer of Judgment are as follows:

         1.      That Judgment be entered in Plaintiff’s favor in the above-captioned case for a

 total sum of ten thousand and twenty five dollars and zero cents ($10,000.00), as well as any

 amount for costs of suit, attorneys’ fees, and any and all other accrued costs that might be

 recoverable against Defendant in this action, to be determined by the Court. This Offer includes

 all valid claims for damages that Plaintiff has alleged against Defendant, as well as compensation

 for costs and reasonable attorneys’ fees accrued up to the date of this Offer (to the extent that (a)

 reasonable attorneys’ fees are included in “costs” recoverable for certain of Plaintiff’s causes of

 action; and (b) Plaintiff has incurred any attorneys’ fees).

         2.      As a condition of this Offer, Plaintiff agrees to voluntarily dismiss with prejudice,

 Plaintiff’s claims against Defendant in this case, for entry of judgment against Defendant in

 accordance with Rule 68. Additionally, as a condition of this Offer, Plaintiff agrees to execute a

 mutually agreeable Settlement Agreement and Release for the purpose of releasing any and all
    CASE 0:18-cv-01647-PAM-DTS Document 104-6 Filed 06/21/19 Page 3 of 5



claims against Defendant.

       Plaintiff agrees that nothing in this Offer of Judgment or the Settlement Agreement and

Release shall prevent Plaintiff from filing a charge or complaint with or from participating in an

investigation or proceeding conducted by the EEOC, the National Labor Relations Board, the

Securities and Exchange Commission, or any other federal, state or local agency charged with

the enforcement of any laws, including providing documents or other information, prevent

Plaintiff from exercising his rights under Section 7 of the NLRA to engage in protected,

concerted activity with other employees, although by signing the release agreement, Plaintiff will

be waiving his right to recover any individual relief (including any backpay, frontpay,

reinstatement or other legal or equitable relief) in any charge, complaint, or lawsuit or other

proceeding brought by Plaintiff or on his behalf by any third party, except for any right Plaintiff

may have to receive a payment from a government agency (and not the Defendant) for

information provided to the government agency.

       3.      The purpose of this Offer of Judgment is to encourage settlement and avoid

litigation. This Offer of Judgment is not an admission of wrongdoing. Although Defendant

contends that the claims in this action are without merit, Defendant proposes to allow judgment

to be entered against it in the action pursuant to Rule 68 of the Federal Rules of Civil Procedure

as described herein, solely for the purpose of resolving Plaintiff’s claims without the costs and

burdens associated with further litigation. Accordingly, this Offer of Judgment is not to be

construed as an admission that Defendant is liable in this action or that Plaintiff, or any others,

suffered any damages as a result of the actions of Defendant.          A judgment entered upon

acceptance of this Offer of Judgment shall not be deemed to have determined or adjudicated any

issue relevant to the merits of Plaintiff’s claims, or the claims of others, and shall instead have




                                                2
    CASE 0:18-cv-01647-PAM-DTS Document 104-6 Filed 06/21/19 Page 4 of 5



the effect of aiding the settlement of this case.

       4.      This Offer of Judgment may be accepted, in writing, within fourteen (14) days of

service. No verbal communications shall constitute an acceptance, rejection or counter-offer to

this Offer of Judgment. If, within fourteen (14) days after being served, Plaintiff serves the

enclosed written notice on Defendant accepting the offer, any party may then file the offer and

notice of acceptance, plus proof of service, so that the clerk may then enter judgment. If Plaintiff

does not accept the offer within fourteen (14) days, the offer shall be considered rejected and

withdrawn.

       5.      Acceptance of the Offer of Judgment by Plaintiff shall be deemed to resolve all

claims asserted by Plaintiff in this action, all claims expressly or impliedly stated by Plaintiff in

this action, all claims by Plaintiff that are based on the same facts at issue in this action, and all

claims that Plaintiff could have asserted against Defendant in this action.

       6.      By accepting this Offer of Judgment, Plaintiff foregoes any right to relief in this

action except to the extent specifically referenced in Paragraph 1 of this Offer of Judgment,

including but not limited to: (a) declaratory and/or injunctive relief; (b) any additional amounts

for unpaid wages, overtime compensation, breach of contract, liquidated damages, non-economic

damages, and/or punitive damages; (c) pre-judgment interest and/or post-judgment interest;

(d) any additional amounts for costs, expenses, attorney fees, and/or expert fees; and/or (e) any

other relief not specifically provided by Paragraph 1 of this Offer of Judgment.




                                                    3
     CASE 0:18-cv-01647-PAM-DTS Document 104-6 Filed 06/21/19 Page 5 of 5



Date: June 12, 2019
                                       /s/ Claire B. Deason
                                       Jacqueline E. Kalk (#0388459)
                                       Claire B. Deason (#0390570)
                                       Corey Christiansen (#0398314)
                                       LITTLER MENDELSON, P.C.
                                       1300 IDS Center
                                       80 South 8th Street
                                       Minneapolis, MN 55402.2136
                                       Telephone: 612.630.1000

                                       ATTORNEYS FOR DEFENDANT THE CJS
                                       SOLUTIONS GROUP, LLC, D/B/A THE HCI
                                       GROUP




                                      4
